Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is responsive to the amendment filed on 06/29/2022. As directed by the amendment: Claims 1, and 2 are amended. Thus, claims 1-2 are presently under consideration in this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al (JP 2005-270995) in views of Ueguri et al (4438317).
 	For claim 1, Tanaka teaches a laser-arc hybrid welding (9 as shown in fig.1) method of performing welding by combining laser welding (6 as shown in fig.1) and gas-shielded arc welding (7 as shown in fig.1) (abstract, lines 1-4), the method comprising: droplets that are transferred from a steel welding wire to a molten pool generated by the gas-shielded arc welding satisfies expression relative to a power P (kW) of a laser beam generated by the laser welding is satisfied (6 as shown in fig.1) (par.20, lines 2-7  and par.21, lines 1-10, and par.23, lines 1-5 on applicant machine translation) (examiner notes that par. 20 and 21 describes how the droplet dependents on the parameters of having wire diameter, amount the laser power applied and the arc length and par. 23 describes the ranges of the parameters which close the applicant parameters as shown in table 3 on the applicant’s specification) and droplets relative to a length M (mm) of an arc generated by the gas-shielded arc welding is satisfied (par.20, lines 2-7  and par.21, lines 1-10, and par.26, lines 1-8 on applicant machine translation). 

 	Tanaka does not explicitly teach controlling a minimum diameter D.sub.MIN (mm) of droplets during the gas shielded arc welding and a maximum diameter D.sub.MAX (mm) of droplets during the gas shielded arc welding, D.sub.MIN.gtoreq.(P/15)+(1/2) (1) M.gtoreq.4D.sub.MAX/3 (2).
	Ueguri teaches, similar a arc welding, controlling a minimum diameter D.sub.MIN (mm) of droplets (14 as shown in fig.3b) during the gas shielded arc welding (fig.3b) and controlling a maximum diameter D.sub.MAX (mm) of droplets (14 as shown in fig.3a) during the gas shielded arc welding (fig.3a)(table 1 which shows the size of the droplets during arc welding shielded gas) (col.7, lines 35-68 to col.8, lines 1-40). However, Tanaka and Matthews does not expressly state D.sub.MIN.gtoreq.(P/15)+(1/2) (1) M.gtoreq.4D.sub.MAX/3 (2).
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the parameters of a laser-arc hybrid welding of Tanaka to include diameter of droplets as taught by Ueguri for purpose of controlling the amount of heat applied to the wire electrode wherein the arc voltage between the wire electrode and the base material is maintained substantially at a value determined by the reference value (Ueguri, abstract). In this case, the prior art, Tanaka and Ueguri teaches diameter of droplets with respect of laser and the arc length, but is not D.sub.MIN.gtoreq.(P/15)+(1/2) (1) M.gtoreq.4D.sub.MAX/3 (2), therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the parameters of a laser-arc hybrid welding of Tanaka to include D.sub.MIN.gtoreq.(P/15)+(1/2) (1) M.gtoreq.4D.sub.MAX/3 (2) as matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art (fig.3a and 3b), it is not inventive to discover the optimum or workable ranges by routine experimentation, such that one would have been motivated to have D.sub.MIN.gtoreq.(P/15)+(1/2) (1) M.gtoreq.4D.sub.MAX/3 (2) for purpose of obtaining bead appearance and the work strength is been ensured (MPEP 2144.05).
	

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al (JP 2005-270995) in views of Ueguri et al (4438317) as applied to claims above, and further in view of Barhorst et al (2016/0082541). 	Tanaka, as modified by Ueguri, teaches all the limitation as previously set forth except for wherein in the gas-shielded arc welding, a shielding gas containing 60 volume % or more of Ar is used; the steel welding wire formed of a steel wire containing 0.015 to 0.100 mass % of REM is used; and welding is performed with electrode negative polarity.
Barhorst teaches, similar gas-shielded arc welding,  a shielding gas containing 60 volume % or more of Ar is used (par.37, lines 1-5, which shows the Ar is around 95-100% which is more than 60%); the steel welding wire formed of a steel wire containing 0.015 to 0.100 mass % of REM is used (par.31, lines 31-25); and welding is performed with electrode negative polarity (par.14, lines 5-12 and par.16, lines 11-13). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the parameters of a laser-arc hybrid welding of Tanaka to include Ar is used; the steel welding wire formed of a steel wire containing 0.015 to 0.100 mass % of REM is used as taught by Barhorst for purpose of serving as arc stabilizers and controlling the electrical characteristics of the arc and the resulting chemical and mechanical properties of the weld deposit and helping to control the shape and penetration of the arc during welding (Barhorst, par.13, lines 11-13).

Response to Amendmentd/Arguments
Applicant’s arguments with respect to claim(s) 1-2 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 	The applicant’s arguments regarding new limitation (“controlling a minimum diameter D.sub.MIN (mm) of droplets during the gas shielded arc welding and a maximum diameter D.sub.MAX (mm) of droplets during the gas shielded arc welding” in claim 1, has been considered but is moot, because the examiner applied new art, Ueguri et al (4438317), that covers newly claimed limitation. 
 	Regarding dependent claims arguments, said arguments are moot because the applied references are not considered to have alleged differences, and therefore are considered to properly show that for which they were cited.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYUB A MAYE whose telephone number is (571)270-5037. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AYUB A MAYE/Examiner, Art Unit 3761                                                                                                                                                                                                        

/HELENA KOSANOVIC/Supervisory Patent Examiner, 
Art Unit 3761